I concur in the judgment reversing the order and judgment appealed from. I also concur in that part of the opinion of Mr. Justice Shaw which holds that the court below erred in sustaining an objection to the question asked by appellant of the prosecuting witness — if she had bought the lodging-house of appellant. But, in my opinion, all the evidence in the case taken together — as to matters occurring both before and after the delivery of the four hundred dollars to appellant — shows that when the money was given to appellant the title to the same passed, and was intended by the prosecuting witness to pass, without any expectation of getting it back; and that therefore, under the law as both parties assert it to be, the appellant, whether or not she was guilty of any other crime, was not guilty of larceny.
Henshaw, J., and Van Dyke, J., concurred with McFarland, J.